Exhbit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Neptune Technologies & Bioressources retains ROI Group to serve as investor relations counsel << Developer of Marine-Derived Nutritional Products Seeks to Widen U.S. Investor Base >> LAVAL, QC, July 16 /CNW Telbec/ Neptune Technologies & Bioressources Inc. (TSX.V.NTB) announced today that it has retained ROI Group LLC as its new investor relations counsel for the U.S. market. Neptune Technologies & Bioressources extracts, scientifically validates, and markets natural health products extracted from marine biomasses, and currently provides the world's only FDA-approved oil from krill. ROI will provide NTB with a comprehensive investor outreach program to introduce its compelling investment story to a broad range of targeted potential investors, with the goal of increasing liquidity of NTB common stock and significantly enhancing NTB's shareholder value. "We are extremely pleased to be working with ROI Group's seasoned professionals," stated Mr. Andr Godin, NTB Vice-President, Administration and Finance. "Our goal in hiring ROI is to help us communicate our increasingly strong investment story to target audiences both directly, and through the media," Mr. Godin continued. "Given ROI's extensive experience working with small-capitalization companies, particularly companies in the health and wellness enhancement market we are confident that ROI is well-positioned to assist us in building our U.S. shareholder base," concluded Mr. Godin. "We are gratified to have been retained by Neptune Technologies, and confident that, based on our in depth expertise in working with companies whose products enhance health and wellness, we can dramatically increase awareness of the Company and the strong investment opportunity it represents, amongst U.S. investors," stated John Tsemberides of ROI Group. The initial term of the agreement that includes a monthly retainer of $8,000USD is for a period of 6 months, plus an extension option for another 6 months. ROI Group LLC will also be compensated with 125,000 options in the Company exercisable at $7.50 per share for the first 6 months and 125,000 options exercisable at $8.50 per share for the second period of 6 months, if the extension option period is exercised. The options will vest over a period of 18 months and are subject to the prior acceptance of Neptune's Board of Directors. About ROI Group LLC ROI Group is an investor relations boutique providing a full range of investor relations services to broaden awareness and facilitate the growth of small-cap companies. ROI develops individualized strategic investor relations programs; provides access to supportive capital raising and M&A activities, and develops and implements targeted financial public relations programs.
